Title: From Thomas Jefferson to Robert R. Livingston, 9 November 1803
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            
              Dear Sir
            
            Washington Nov. 9. 1803.
          
          My letter of the 4th. with a P.S. of the 8th. being delivered to the Captain of the vessel, the object of the present is to inform you that the reports of both those days prove to be unfounded, and that it is questionable whether the marriage spoken of is to take place. you will therefore depend on future evidence as to the fact, & only use the apology if the issue should render it necessary. our last news from New Orleans state such a degree of tranquility there as indicates that no forcible opposition to our possession is meditated. affectionate salutations & good wishes
          
            
              Th: Jefferson
            
          
        